PER CURIAM.
Appellant seeks review of his convictions of two counts of robbery using a firearm, unlawful display of a firearm, and two counts of burglary. The remaining eighteen counts of a similar nature charged in the information were severed and appellant was tried on only the above five counts.
Appellant is urging reversal upon the ground that the trial court erred in permitting the introduction of evidence of numerous other collateral crimes for the purpose of establishing the identity of appellant.
We have considered appellant’s point on appeal in the light of the record and briefs, and have concluded that no reversible error has been demonstrated. Ruffin v. State, 397 So.2d 277 (Fla.1981), cert. denied, - U.S. -, 102 S.Ct. 368, 70 L.Ed.2d 194 (1981); Williams v. State, 110 So.2d 654 (Fla.1959), cert. denied, 361 U.S. 847, 80 S.Ct. 102, 4 L.Ed.2d 86 (1959). Therefore the judgment and sentences are affirmed.
Affirmed.